Title: From Benjamin Franklin to William Hodgson, 9 March 1783
From: Franklin, Benjamin
To: Hodgson, William



Dear Sir,Passy, March 9 1783.
Your Favour of the 25th past, is but just come to hand. I think with you, that the making you pay 23£ for our Passport is a shameful Imposition. Your Secretaries had 200 of us; in exchange for as many of theirs indeed; but we had no Occasion for a quarter of the Number; and those that were wanted we gave away gratis. There is no bounds to the Avidity of Officers in old corrupt Governments.
Your Reasoning is right that there is no Occasion generally for an express Treaty to enable Subjects of different States in Amity to trade with each other. But in the present Case you know you have Acts of Parliament forbidding you to trade with us; and our People have Acts of Congress forbidding all Commerce with yours. It does not seem clear that a Treaty of Peace necessarily repeals these Acts. A late Act of Parliament impowering the King to suspend them implys that otherwise they would continue in force till repeal’d; and they are not as yet either repeal’d or suspended. It is probable that when it shall be known in America that they are repeal’d, similar Repeals will take place there. Till then I should imagine English Goods landed there may be subject to Confiscation. But if your Ship only arrives in Port, & remains without breaking Bulk till the Commerce is legally opened, or a Permission to land and Store them obtained, I should suppose they would be safe, tho’ I have not the Law before me, & therefore cannot speak positively. It is probable your Parliament will immediately take off the Restraints on your Part, and your sending the Act made for that purpose in the same Ship with your Goods, may facilitate & expedite the taking them off on our part. I inclose a Recommendatory Letter to our Minister for foreign Affairs, which I hope if there should be Occasion may be of Service. But no Passport from me would secure your Goods against the Operation of positive Laws still remaining in Force.
I lament the Distraction in your publick Counsels; it lowers the Nation in the general Esteem of Europe, and gives a degree of Uncertainty & Hazard to all propos’d Connections with it. I am, with great & sincere Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin


P.S. You have been assured from time to time ever since October last, that Transports would be provided to send away hither the Prisoners that are enforc’d in England to be exchanged. In faith of this, I have as you know, discharged a Number of Officers: But I see yet no Sign of Performance, and I lately hear that those in Mill Prison suffer much, being destitute of Cloathing many having neither Shirts nor Shoes. If they had been sent to me when it was propos’d, I could have sent them home distributed in various Vessels who are now gone; and at present I know not what to do with them if they come here, all our Ships now here or expected being over-mann’d for Peace-time. I must therefore beg you to finish the good Work you have been so long engag’d in, and obtain if possible the Liberty of those good People; and if the Government will not provide for sending them home, that you would hire a Ship for that purpose on our Account, & send them to America directly from England, the Expence of which I will provide for & pay punctually: But get it done by Government if you can.—
B F.

[In William Temple Franklin’s hands:] Mr W. T. Franklin has done every thing in his Power to obtain the Information Mr Hodgson desired of him,—but without Success: notwithstanding he has applied both in the Offices here, but also in the Ports.


